DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-12, 14-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in US Patent Publication 2005/0011278, and further in view of Nassar et al. in US Patent Publication 2007/0056379.
	Regarding claim 1, Brown et al. teaches:
	a data acquisition circuit (see “a process diagnostic system 100…monitoring electronics 108”, [0022]-[0023]; Figs. 1-2) structured to interpret a plurality of detection turbines, pumps, rotors, mixers, and other rotating or reciprocating equipment, heat exchangers, valves, thermowells, piping, and the like).”, emphasis added [0020]; see also [0041]; Figs. 1-2) and communicatively coupled to the data acquisition circuit (see “acoustic detector 106 is coupled to monitoring electronics 108”, [0023]; Figs. 1-2);
	a data processing circuit (see “a process diagnostic system 100…monitoring electronics 108”, [0022]-[0023]; Figs. 1-2; [0029]) structured to utilize at least one of the plurality of detection values to perform at least one noise processing operation on at least a portion of the plurality of detection values (see “adapted to isolate acoustic patterns generated by vortices in the process fluid from the measured process noise”, claim 1; see “thereby allowing the microprocessor 224 to isolate the flow vortex measurements from background noise”, [0040]; see “filter out the process noise…typically filtered background noise to monitor processes”, [0020]-[0021]; [0028]; [0030]); 
	a signal evaluation circuit (see “a process diagnostic system 100…monitoring electronics 108”, [0022]-[0023]; Figs. 1-2; [0029]) structured to determine a conveyor performance parameter in response to the noise processed portion of the plurality of detection values (see “diagnostic function…Deviations from the baseline can be used to predict an extent of fouling and/or corrosion of the fixed equipment”, [0025]); and 

	Brown et al. differs from the claimed invention in that it does not expressly recite conveyor. Brown et al. does disclose fixed equipment or process devices (such as turbines, pumps, rotors, mixers, and other rotating or reciprocating equipment, heat exchangers, valves, thermowells, piping, and the like). ([0021]; see also [0041]). 
	Nassar et al. teaches a “conveyor diagnostic system for monitoring loading of a conveyor line assembly including at least one sensor component coupled to the conveyor line assembly…the conveyor diagnostic system includes a local positioning system that is adapted for detecting the location of the sensor component in relation to a reference point” (Abstract) wherein “Most conveyor line assemblies include moving parts, such as chains, rollers, and the like that undergo a significant amount of loading during operation” ([0002]) and “the conveyor chain 12 includes a plurality of dual links 14 and a plurality of single links 16 coupled in alternating manner by pins 18. The conveyor line assembly 10 also includes a carrier assembly 20 for movably supporting the chain 12. The carrier assembly 20 includes trolleys 22 having an upper portion 24, an intermediate portion 26, and a lower portion 28. The upper portion 24 of each trolley 22 is pivotally coupled to a roller 30, and the roller 30 is rotationally supported by a beam 32” ([0012] conveyor comprises rotating or reciprocating equipment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diagnostic monitoring techniques 
 	Regarding claim 2, Brown et al. and Nassar et al. teach the limitations as claimed above. Further, Brown et al. teaches wherein the data processing circuit is further structured to perform the at least one noise processing operation by performing at least one of: (i) analyze a noise in the at least one of the plurality of detection values (see “diagnostic function…Deviations from the baseline can be used to predict an extent of fouling and/or corrosion of the fixed equipment”, [0025]; see “adapted to isolate acoustic patterns generated by vortices in the process fluid from the measured process noise”, claim 1; see “thereby allowing the microprocessor 224 to isolate the flow vortex measurements from background noise”, [0040]; see “filter out the process noise…typically filtered background noise to monitor processes”, [0020]-[0021]; [0028]; [0030]), (ii) isolate a noise in the at least one of the plurality of detection values (see “diagnostic function…Deviations from the baseline can be used to predict an extent of fouling and/or corrosion of the fixed equipment”, [0025]; see “adapted to isolate acoustic patterns generated by vortices in the process fluid from the measured process noise”, claim 1; see “thereby allowing the microprocessor 224 to isolate the flow vortex measurements from background noise”, [0040]; see “filter out the process noise…typically filtered background noise to monitor processes”, [0020]-[0021]; [0028]; [0030]), or (iii) remove a noise from the at least one of the plurality of detection values (see “diagnostic function…Deviations from the baseline can be used to predict an extent of fouling and/or corrosion of the fixed equipment”, [0025]; see “adapted to isolate 
	Regarding claim 3, Brown et al. and Nassar et al. teach the limitations as claimed above. Further, Brown et al. teaches wherein the data processing circuit is further structured to perform the at least one noise processing operation by isolating a noise associated with vibration of a component of the conveyor to obtain a characteristic vibration fingerprint of the component of the conveyor (see “diagnostic function…Deviations from the baseline can be used to predict an extent of fouling and/or corrosion of the fixed equipment”, [0025]; see “adapted to isolate acoustic patterns generated by vortices in the process fluid from the measured process noise”, claim 1; see “thereby allowing the microprocessor 224 to isolate the flow vortex measurements from background noise”, [0040]; see “filter out the process noise…typically filtered background noise to monitor processes”, [0020]-[0021]; [0028]; [0030]).
	Brown et al. differs from the claimed invention in that it does not expressly recite conveyor. Brown et al. does disclose fixed equipment or process devices (such as turbines, pumps, rotors, mixers, and other rotating or reciprocating equipment, heat exchangers, valves, thermowells, piping, and the like). ([0021]; see also [0041]). 
	Nassar et al. teaches a “conveyor diagnostic system for monitoring loading of a conveyor line assembly including at least one sensor component coupled to the conveyor comprises rotating or reciprocating equipment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diagnostic monitoring techniques taught in Brown et al. on a conveyor diagnostic system as taught in Nassar et al. with a reasonable expectation that applying the known diagnostic techniques to the known device would facilitate efficiently monitoring the health of the conveyor.
	Regarding claim 4, Brown et al. and Nassar et al. teach the limitations as claimed above. Further, Brown et al. teaches wherein the data processing circuit is further structured to perform the at least one noise processing operation by removing a known noise, wherein the known noise comprises at least one noise selected from a list consisting of: a vibrational noise (see “an acoustic signature…detecting noise signature changes in fixed equipment”, [0004]-[0005]; [0025]-[0031]), a noise associated with a distinct process stage (see “adapted to isolate acoustic patterns generated by vortices 
	Further still, Nassar et al. teaches a noise from a component of the industrial environment vibrationally coupled to the conveyor or a characteristic vibration fingerprint of a component of the industrial environment vibrationally coupled to the conveyor (see “The conveyor diagnostic system 34 could be further used when a conveyor line assembly 10 is first used to determine baseline conditions, and then the system 34 can be used to compare those baseline conditions to the condition of the conveyor line assembly 10 as it is used”, [0027]).

	Regarding claim 5, Brown et al. and Nassar et al. teach the limitations as claimed above. Further, Nassar et al. teaches wherein the data processing circuit is further structured to perform the at least one noise processing operation by removing a known noise, wherein the known noise comprises at least one of a noise from an offset industrial environment or a characteristic vibration fingerprint of an offset industrial environment, and wherein the offset industrial environment comprises at least one aspect selected from the list of aspects consisting of: a distinct component vibrationally coupled to the conveyor (see “The conveyor diagnostic system 34 could be further used when a conveyor line assembly 10 is first used to determine baseline conditions, and then the system 34 can be used to compare those baseline conditions to the condition of the conveyor line assembly 10 as it is used. The conditions detected using the conveyor diagnostic system 34 can be used to monitor existing conveyor line assemblies 10 and/or for designing better conveyor line assemblies 10 in the future”, [0027]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diagnostic monitoring techniques taught in Brown et al. on a conveyor diagnostic system as taught in Nassar et al. with a 
	Regarding claim 9, Brown et al. and Nassar et al. teach the limitations as claimed above. Further, Brown et al. teaches a data storage circuit structured to store at least one of specifications (see “storing set-up values in non-volatile memory”, [0029], Fig. 2; [0040]), to store historical performance (see “Initial values are stored in a non-volatile memory and are compared with subsequent values over time”, [0070]); 
	a bearing analysis circuit structured to determine a bearing performance parameter in response to a comparison of the buffered detection values to bearing specifications and anticipated state information for a bearing (see “For example, bearings that are about to fail due to fatiguing of the races emit a characteristic squealing sound, which varies greatly from the normal process signature”, [0033]); and 
	wherein the signal evaluation circuit is further structured to determine the conveyor performance parameter further in response to the bearing performance parameter (see “By periodically monitoring the background noise signature (such as by a request from a control center 112 or via a local operator interface, such as a keypad and display on the transmitter housing), the acoustic flowmeter 100 can detect the change in the noise signature, process the noise signals through an algorithm (such as a Fast Fourier Transform), compare the processed noise signal with a stored signature, and generate an alarm if they differ by more than a predetermined amount. By comparing the signatures after the Fast Fourier Transform has been applied, new frequency bands of high amplitude can be readily identified”, [0033]).

	Nassar et al. teaches a “conveyor diagnostic system for monitoring loading of a conveyor line assembly including at least one sensor component coupled to the conveyor line assembly…the conveyor diagnostic system includes a local positioning system that is adapted for detecting the location of the sensor component in relation to a reference point” (Abstract) wherein “Most conveyor line assemblies include moving parts, such as chains, rollers, and the like that undergo a significant amount of loading during operation” ([0002]) and “the conveyor chain 12 includes a plurality of dual links 14 and a plurality of single links 16 coupled in alternating manner by pins 18. The conveyor line assembly 10 also includes a carrier assembly 20 for movably supporting the chain 12. The carrier assembly 20 includes trolleys 22 having an upper portion 24, an intermediate portion 26, and a lower portion 28. The upper portion 24 of each trolley 22 is pivotally coupled to a roller 30, and the roller 30 is rotationally supported by a beam 32” ([0012] conveyor comprises rotating or reciprocating equipment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diagnostic monitoring techniques taught in Brown et al. on a conveyor diagnostic system as taught in Nassar et al. with a reasonable expectation that applying the known diagnostic techniques to the known device would facilitate efficiently monitoring the health of the conveyor.
claim 10, Brown et al. and Nassar et al. teach the limitations as claimed above. Further, Brown et al. teaches wherein the signal evaluation circuit is further structured to determine the conveyor performance parameter further in response to at least one of historical detection values (see “By periodically monitoring the background noise signature (such as by a request from a control center 112 or via a local operator interface, such as a keypad and display on the transmitter housing), the acoustic flowmeter 100 can detect the change in the noise signature, process the noise signals through an algorithm (such as a Fast Fourier Transform), compare the processed noise signal with a stored signature, and generate an alarm if they differ by more than a predetermined amount. By comparing the signatures after the Fast Fourier Transform has been applied, new frequency bands of high amplitude can be readily identified”, [0033]).
	Brown et al. differs from the claimed invention in that it does not expressly recite conveyor. Brown et al. does disclose fixed equipment or process devices (such as turbines, pumps, rotors, mixers, and other rotating or reciprocating equipment, heat exchangers, valves, thermowells, piping, and the like). ([0021]; see also [0041]). 
	Nassar et al. teaches a “conveyor diagnostic system for monitoring loading of a conveyor line assembly including at least one sensor component coupled to the conveyor line assembly…the conveyor diagnostic system includes a local positioning system that is adapted for detecting the location of the sensor component in relation to a reference point” (Abstract) wherein “Most conveyor line assemblies include moving parts, such as chains, rollers, and the like that undergo a significant amount of loading during operation” ([0002]) and “the conveyor chain 12 includes a plurality of dual links  The upper portion 24 of each trolley 22 is pivotally coupled to a roller 30, and the roller 30 is rotationally supported by a beam 32” ([0012] conveyor comprises rotating or reciprocating equipment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diagnostic monitoring techniques taught in Brown et al. on a conveyor diagnostic system as taught in Nassar et al. with a reasonable expectation that applying the known diagnostic techniques to the known device would facilitate efficiently monitoring the health of the conveyor.
	Regarding claim 11, Brown et al. and Nassar et al. teach the limitations as claimed above. Further, Brown et al. teaches wherein at least one of the plurality of input sensors measures at least attribute selected from a list of attributes consisting of: temperature of bearings, vibration of driveshafts, vibration of rollers, rate of rotation of rollers, velocity of the conveyor, and acceleration of rollers (see “Most conveyor line assemblies include moving parts, such as chains, rollers, and the like”, [0002]; see “the roller 30 is rotationally supported”, [0012]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diagnostic monitoring techniques taught in Brown et al. on a conveyor diagnostic system as taught in Nassar et al. with a reasonable expectation that applying the known diagnostic techniques to the known device would facilitate efficiently monitoring the health of the conveyor.
claim 12, Brown et al. and Nassar et al. teach the limitations as claimed above. Further, Brown et al. teaches wherein at least one of the plurality of input sensors is positioned at a location selected from a list of locations consisting of: a landing point of the conveyor, a horizontal members connecting landing points of the conveyor; a segment handoff point of the conveyor; a motor mount; and a roller mount of the conveyor (Fig. 1-2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diagnostic monitoring techniques taught in Brown et al. on a conveyor diagnostic system as taught in Nassar et al. with a reasonable expectation that applying the known diagnostic techniques to the known device would facilitate efficiently monitoring the health of the conveyor.
	Regarding claim 14, Brown et al. and Nassar et al. teach the limitations as claimed above. Further, Brown et al. teaches wherein the conveyor performance parameter indicates at least one condition selected from a list of conditions consisting of: torsion on a driveshaft, a potential bearing failure, and an uneven conveyance (see “the sensor component 36 is adapted for detecting multiple loading types including tension, bending, and torsion loads in the link 16…bending loads about any of these axes, and/or torsion loads about any of these axes”, [0015]; [0016]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diagnostic monitoring techniques taught in Brown et al. on a conveyor diagnostic system as taught in Nassar et al. with a reasonable expectation that applying the known diagnostic techniques to the known device would facilitate efficiently monitoring the health of the conveyor.
claim 15, Brown et al. teaches:
	interpreting a plurality of detection values, each of the plurality of detection values corresponding to at least one of a plurality of input sensors (see “an acoustic detector 106, which typically includes three or more acoustic sensors”, [0022]; Figs. 1-2) operationally coupled to the conveyor (see “adapted to isolate acoustic patterns generated by vortices in the process fluid from the measured process noise”, claim 1; see “thereby allowing the microprocessor 224 to isolate the flow vortex measurements from background noise”, [0040]; see “filter out the process noise…typically filtered background noise to monitor processes”, [0020]-[0021]; [0028]; [0030]); 
	performing at least one noise processing operation on at least a portion of the plurality of detection values (see “adapted to isolate acoustic patterns generated by vortices in the process fluid from the measured process noise”, claim 1; see “thereby allowing the microprocessor 224 to isolate the flow vortex measurements from background noise”, [0040]; see “filter out the process noise…typically filtered background noise to monitor processes”, [0020]-[0021]; [0028]; [0030]); 
	determining a conveyor performance parameter in response to the at least one noise processing operation (see “diagnostic function…Deviations from the baseline can be used to predict an extent of fouling and/or corrosion of the fixed equipment”, [0025]); and Page 263 of 265Attorney Docket No. STRF-0017-U01-C07 
	performing at least one operation in response to the conveyor performance parameter (see “an alarm or warning can be placed on the output signal”, [0027]; [0031]-[0034]).

	Nassar et al. teaches a “conveyor diagnostic system for monitoring loading of a conveyor line assembly including at least one sensor component coupled to the conveyor line assembly…the conveyor diagnostic system includes a local positioning system that is adapted for detecting the location of the sensor component in relation to a reference point” (Abstract) wherein “Most conveyor line assemblies include moving parts, such as chains, rollers, and the like that undergo a significant amount of loading during operation” ([0002]) and “the conveyor chain 12 includes a plurality of dual links 14 and a plurality of single links 16 coupled in alternating manner by pins 18. The conveyor line assembly 10 also includes a carrier assembly 20 for movably supporting the chain 12. The carrier assembly 20 includes trolleys 22 having an upper portion 24, an intermediate portion 26, and a lower portion 28. The upper portion 24 of each trolley 22 is pivotally coupled to a roller 30, and the roller 30 is rotationally supported by a beam 32” ([0012] conveyor comprises rotating or reciprocating equipment).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diagnostic monitoring techniques taught in Brown et al. on a conveyor diagnostic system as taught in Nassar et al. with a reasonable expectation that applying the known diagnostic techniques to the known device would facilitate efficiently monitoring the health of the conveyor.
claim 16, Brown et al. and Nassar et al. teach the limitations as claimed above. Further, Brown et al. teaches wherein performing the at least one noise processing operation comprises analyzing a noise of at least one of the plurality of detection values (see “diagnostic function…Deviations from the baseline can be used to predict an extent of fouling and/or corrosion of the fixed equipment”, [0025]; see “adapted to isolate acoustic patterns generated by vortices in the process fluid from the measured process noise”, claim 1; see “thereby allowing the microprocessor 224 to isolate the flow vortex measurements from background noise”, [0040]; see “filter out the process noise…typically filtered background noise to monitor processes”, [0020]-[0021]; [0028]; [0030]).
	Regarding claim 17, Brown et al. and Nassar et al. teach the limitations as claimed above. Further, Brown et al. teaches wherein performing the at least one noise processing operation comprises isolating a noise in at least one of the plurality of detection values (see “diagnostic function…Deviations from the baseline can be used to predict an extent of fouling and/or corrosion of the fixed equipment”, [0025]; see “adapted to isolate acoustic patterns generated by vortices in the process fluid from the measured process noise”, claim 1; see “thereby allowing the microprocessor 224 to isolate the flow vortex measurements from background noise”, [0040]; see “filter out the process noise…typically filtered background noise to monitor processes”, [0020]-[0021]; [0028]; [0030]).
	Regarding claim 18, Brown et al. and Nassar et al. teach the limitations as claimed above. Further, Brown et al. teaches wherein performing the at least one noise processing operation comprises removing a known noise in at least one of the plurality 
	Regarding claim 21, Brown et al. and Nassar et al. teach the limitations as claimed above. Further, Brown et al. teaches wherein removing a known noise comprises removing at least one noise selected from a list consisting of: a vibrational noise (see “an acoustic signature…detecting noise signature changes in fixed equipment”, [0004]-[0005]; [0025]-[0031]).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. in US Patent Publication 2005/0011278 and Nassar et al. in US Patent Publication 2007/0056379 as applied to claim 1 above, and further in view of Eryurek et al. in US Patent Publication 2004/0024568.
	Regarding claim 7, Brown et al. and Nassar et al. teach the limitations as claimed above. Brown et al. and Nassar et al. differs from the claim invention in that they are silent regarding wherein the data processing circuit further comprises a band pass filter.
	Eryurek et al. teaches “A diagnostic device for use in a process control system receives a sensor signal related to a process variable of a process sensed by a process variable sensor” (Abstract) wherein “signal preprocessor can comprise a filter, for example a band pass filter, to generate the isolated signal output 152” ([0022] the data processing circuit further comprises a band pass filter). Eryurek et al. discloses “The 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diagnostics techniques in Eryurek et al. with the diagnostic monitoring techniques taught in Brown et al. and conveyor diagnostic system as taught in Nassar et al. with a reasonable expectation that applying the known diagnostic techniques to the known device would facilitate efficiently monitoring the health of the conveyor.
	Regarding claim 8, Brown et al., Nassar et al. and Eryurek et al. teach the limitations as claimed above. Further, Eryurek et al. teaches wherein the response circuit is further structured to vary the band pass filter based on a parameter of the conveyor (see “signal preprocessor can comprise a filter, for example a band pass filter, to generate the isolated signal output 152”, [0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the diagnostics techniques in Eryurek et al. with the diagnostic monitoring techniques taught in Brown et al. and conveyor diagnostic system as taught in Nassar et al. with a reasonable expectation that applying the known diagnostic techniques to the known device would facilitate efficiently monitoring the health of the conveyor.
Allowable Subject Matter
Claims 6, 13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MISCHITA HENSON whose telephone number is (571)270-3944.  The examiner can normally be reached on Monday-Thursday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MISCHITA L HENSON/Primary Examiner, Art Unit 2865